ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_06_FR.txt.                                                                                              381




                                DÉCLARATION DE Mme LA JUGE XUE

                 [Traduction]

                    1. A mon grand regret, j’ai dû voter contre le point 1 du dispositif de
                 l’arrêt, relatif à la compétence de la Cour pour connaître de la demande
                 de la Croatie concernant les actes antérieurs au 27 avril 1992. Pour les
                 raisons exposées ci‑après, je réserve ma position au sujet de la conclusion
                 de la Cour selon laquelle elle pouvait, dans la présente affaire, fonder sa
                 compétence au titre de l’article IX de la convention sur le génocide sur la
                 notion de succession d’Etats à la responsabilité. Je reste d’avis que la deu-
                 xième exception d’incompétence ratione temporis et d’irrecevabilité soule-
                 vée par la Serbie aurait dû être retenue.


                          I. Questions laissées en suspens dans l’arrêt de 2008

                    2. Lorsque, dans son arrêt du 18 novembre 2008 sur les exceptions pré-
                 liminaires (Application de la convention pour la prévention et la répression
                 du crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2008, p. 412 (« l’arrêt de 2008 »)), la Cour avait conclu que
                 la deuxième exception d’incompétence soulevée par la Serbie n’avait pas
                 un caractère exclusivement préliminaire, elle s’était surtout penchée sur
                 l’argument de la Croatie selon lequel la Serbie, en tant qu’Etat in statu
                 nascendi, était responsable d’actes commis avant le 27 avril 1992 par ses
                 agents et organes, ou d’une autre manière, sous sa direction et son contrôle.
                 A ce sujet, la Cour a indiqué les « deux questions indissociables » qu’elle
                 devrait trancher au stade du fond : l’applicabilité des obligations découlant
                 de la convention sur le génocide aux actes survenus avant que la Répu-
                 blique fédérale de Yougoslavie (« la RFY ») ne commence à exister en tant
                 qu’Etat distinct, et la question de l’attribution de ces actes à la RFY selon
                 les règles du droit international général relatives à la responsabilité inter-
                 nationale (ibid., p. 460, par. 129). Lorsqu’elle a relevé ces « deux questions
                 indissociables », la Cour avait apparemment à l’esprit les règles énoncées
                 dans les Articles de la Commission du droit international sur la responsa-
                 bilité de l’Etat (annexe de la résolution 56/83 de l’Assemblée générale des
                 Nations Unies, 12 décembre 2001 (« les Articles de la CDI »)).
                    3. Aux termes des Articles de la CDI, deux conditions doivent être
                 remplies pour que puisse être invoquée la responsabilité internationale de
                 l’Etat. Premièrement, il doit exister un fait internationalement illicite,
                 c’est‑à‑dire un fait constituant une violation d’obligations internationales
                 auxquelles l’Etat est tenu au moment où le fait se produit. Deuxième-
                 ment, ce fait doit être attribuable à l’Etat, et constituer « un fait de l’Etat »
                 (« Texte du projet d’articles et commentaire, Responsabilité de l’Etat pour

                                                                                              382




7 CIJ1077.indb 761                                                                                   18/04/16 08:54

                            application de convention génocide (décl. xue)                  382

                 fait internationalement illicite : commentaire général », Nations Unies,
                 Annuaire de la Commission du droit international (ACDI), 2001, vol. II,
                 deuxième partie, doc. A/CN.4/SER.A/2001/Add.1, art. 1, 2, 4‑11, 13,
                 p. 33‑62, voir p. 38, par. 4). S’agissant de la première condition, il est dit
                 dans le commentaire de la CDI sur l’article 2 que l’emploi des termes
                 « violation d’une obligation internationale » plutôt que « violation d’une
                 règle ou d’une norme de droit international » a pour but de souligner que,
                 aux fins de la responsabilité de l’Etat, la règle dont il y a eu violation doit
                 être applicable dans le cas considéré à l’Etat dont la responsabilité est
                 invoquée (ibid., p. 37, par. 13 ; les italiques sont de moi). Le commentaire
                 de l’article 13 précise en outre qu’il n’est pas prévu de rétroactivité en
                 matière de responsabilité de l’Etat (ibid., p. 61).
                    4. Dans la présente instance, au sujet de l’affirmation de la Croatie
                 selon laquelle la RFY était un Etat in statu nascendi au moment où les
                 actes génocidaires allégués se seraient produits, la Cour a d’abord entre-
                 pris de déterminer à quel moment la RFY avait commencé à être liée par
                 la Convention et si les obligations de prévention et de répression du géno-
                 cide prévues par celle‑ci pouvaient s’appliquer rétroactivement à la RFY
                 pour des faits survenus avant qu’elle ne devienne partie à la Convention.
                    5. Après avoir examiné les travaux préparatoires et le texte de la Conven-
                 tion, la Cour conclut que, comme elle l’avait dit dans son arrêt de 2008, la
                 Serbie n’est liée par la Convention que depuis le 27 avril 1992. Elle note
                 que, même du point de vue de la responsabilité de l’Etat, « la Convention
                 n’est pas rétroactive ». La Cour souligne que « [s]outenir le contraire revien-
                 drait à ne tenir aucun compte de la règle énoncée à l’article 28 de la conven-
                 tion de Vienne sur le droit des traités. Rien ne le permet, que ce soit dans le
                 texte de la Convention ou dans l’historique des négociations de celle‑ci »
                 (arrêt, par. 99). Compte tenu de cette conclusion, la question de l’attribu-
                 tion devient sans objet. La Cour ne voit donc pas la nécessité d’examiner
                 plus avant si la RFY était ou non un Etat in statu nascendi à l’époque des
                 actes allégués, et la question de l’applicabilité du paragraphe 2 de l’ar-
                 ticle 10 des Articles de la CDI à la présente affaire ne se pose donc pas.
                    6. Cette conclusion de droit apporte, à mon avis, une réponse défini-
                 tive aux deux questions indissociables laissées en suspens dans l’arrêt
                 de 2008 et, par conséquent, la deuxième exception d’incompétence soule-
                 vée par la Serbie aurait dû être retenue.
                    7. En traitant la succession de l’Etat à la responsabilité comme une ques-
                 tion distincte pour l’examen de sa compétence ratione temporis, la Cour
                 s’est, selon moi, écartée de manière contestable de son arrêt de 2008. Du
                 point de vue de la procédure, le moyen subsidiaire de la Croatie selon lequel
                 la RFY aurait succédé à la responsabilité de la République fédérative socia-
                 liste de Yougoslavie (« la RFSY ») soulève effectivement une nouvelle
                 demande relative à la compétence, demande qui invoque des obligations
                 conventionnelles contractées par une tierce partie. La Cour ayant déjà
                 conclu dans l’arrêt que, même du point de vue de la responsabilité de l’Etat,
                 la Convention n’est pas rétroactive, cette demande a apparemment trait à
                 la question de la succession plutôt qu’à celle de la responsabilité.

                                                                                            383




7 CIJ1077.indb 763                                                                                 18/04/16 08:54

                             application de convention génocide (décl. xue)                    383

                    8. Sur le fond, les deux arguments de la Croatie reposent sur deux pré-
                 misses d’intention politique différentes, qui s’excluent mutuellement dans la
                 présente affaire. En d’autres termes, la Serbie doit être traitée soit comme
                 successeur, soit comme continuateur de la RFSY, mais elle ne saurait être
                 les deux à la fois, point sur lequel je reviendrai. Etant donné qu’il faut choi-
                 sir entre ces deux prémisses d’intention politique, une fois le choix opéré,
                 l’un des deux arguments de la Croatie tombe nécessairement, pour ce qui
                 concerne la responsabilité de la Serbie. Plus explicitement, j’ajouterai que les
                 « deux questions indissociables » relevées par la Cour dans l’arrêt de 2008 ne
                 sont pertinentes et importantes pour l’affaire que si la RFY est considérée
                 comme successeur plutôt que continuateur de la RFSY. Bien entendu, c’est
                 là la position généralement admise, y compris par la Cour et par les Parties.
                 Le moyen subsidiaire de la Croatie, en revanche, est sans doute fondé sur la
                 thèse de la continuité entre la RFSY et la RFY. Compte tenu du nombre
                 des actes en cause (dont la plupart seraient survenus avant le 27 avril 1992),
                 cette question est si cruciale pour l’affaire que le moyen subsidiaire de la
                 Croatie aurait dû être traité aussi longuement que son moyen principal.
                 L’invocation tardive de ce moyen par la Croatie soulève en effet la question
                 de l’équité de la procédure à l’égard de la Serbie. Comme la Cour l’a dit
                 dans l’affaire de la Licéité de l’emploi de la force, « l’invocation par une partie
                 d’une nouvelle base de juridiction … [par] une démarche aussi tardive, lors-
                 qu’elle n’est pas acceptée par l’autre partie, met gravement en péril le prin-
                 cipe du contradictoire et la bonne administration de la justice » (Licéité de
                 l’emploi de la force (Yougoslavie c. Belgique), mesures conservatoires, ordon‑
                 nance du 2 juin 1999, C.I.J. Recueil 1999 (I), p. 139, par. 44).


                            II. L’intention politique associée à la succession
                                         de la Serbie à la RFSY

                    9. La question de la succession est, en l’espèce, fort complexe. De 1992
                 à 2000, la RFY a conservé un statut sui generis qui a soulevé toute une
                 série de questions juridiques concernant sa qualité pour agir devant la
                 Cour. Selon moi, l’intention politique sous‑tendant la succession de la
                 Serbie à la RFSY était déterminée dans une large mesure par le fait que
                 la déclaration et la note de 1992, adressées simultanément au Secrétaire
                 général de l’Organisation des Nations Unies, ont le plus souvent été inter-
                 prétées en fonction de considérations politiques au lieu de faire l’objet
                 d’une interprétation juridique cohérente, conforme au droit international
                 et tenant compte des réalités de la situation. Le moyen subsidiaire avancé
                 par la Croatie remet cette question sur le tapis.
                    10. Par sa déclaration et sa note de 1992, la RFY a proclamé qu’elle
                 « continuer[ait] à exercer tous les droits conférés à la République fédérative
                 socialiste de Yougoslavie et à s’acquitter de toutes les obligations assumées
                 par cette dernière dans les relations internationales… » (arrêt de 2008,
                 p. 447, par. 99). C’est cette continuité autoproclamée que la Croatie invoque
                 pour soutenir que la RFY a succédé à la responsabilité de la RFSY.

                                                                                                384




7 CIJ1077.indb 765                                                                                     18/04/16 08:54

                             application de convention génocide (décl. xue)                  384

                    11. Dans l’arrêt de 2008, la Cour dit que, « [d]ans le contexte particu-
                 lier de l’affaire, la Cour estime que la déclaration de 1992 doit être consi-
                 dérée comme ayant eu les effets d’une notification de succession à des
                 traités et ce, bien que l’intention politique qui la sous‑tendait ait été diffé-
                 rente » (arrêt de 2008, p. 451, par. 111) et que,
                      « à compter de cette date, la RFY serait liée, en tant que partie, par
                      les obligations découlant de toutes les conventions multilatérales
                      auxquelles la RFSY était partie au moment de sa dissolution, à
                      moins, bien sûr, que celle‑ci n’eût formulé de manière régulière des
                      réserves limitant ses obligations » (ibid., p. 454‑455, par. 117 ; les ita-
                      liques sont de moi).
                 Tout en confirmant la validité des engagements pris par la RFY à l’égard
                 des obligations internationales, la Cour n’indique cependant pas les
                 conséquences juridiques qui découlent nécessairement de cette modifica-
                 tion de l’intention politique.
                    12. Au regard du droit international, il peut être soutenu que les consé-
                 quences pour la RFY de cette nouvelle intention politique revêtent trois
                 aspects. Tout d’abord, la RFY, qui n’est que l’un des Etats successeurs et
                 non l’unique continuateur de la RFSY, ne jouit pas de tous les droits de
                 l’Etat prédécesseur et n’assume pas l’ensemble des obligations internatio-
                 nales ni la responsabilité de la RFSY, en conservant sa personnalité inter-
                 nationale. Deuxièmement, ce statut détermine les limites des obligations
                 conventionnelles de la RFY selon le droit international. Troisièmement,
                 ses relations conventionnelles avec les autres Etats successeurs sont régies
                 par accord entre eux ainsi que par les règles générales du droit des traités.
                    13. En l’espèce, la Croatie fait valoir deux arguments pour invoquer la
                 succession de la Serbie à la responsabilité de la RFSY. Premièrement, elle
                 soutient que les forces armées de la RFSY, devenues ultérieurement des
                 organes de la RFY, contrôlaient et dirigeaient dans une large mesure les
                 actes de génocide qui auraient été commis au cours de la dernière année
                 d’existence formelle de la RFSY, ce qui justifierait que la RFY soit consi-
                 dérée comme ayant succédé à la responsabilité de la RFSY. A cet égard, la
                 Croatie invoque la sentence arbitrale rendue en l’Affaire des phares, dans
                 laquelle le tribunal a jugé que la succession à la responsabilité dépendait des
                 circonstances particulières de chaque affaire (Affaire relative à la concession
                 des phares de l’Empire ottoman (Grèce, France), réclamations nos 11 et 4,
                 24 juillet 1956, International Law Report, vol. 23, no 81, p. 92 ; Nations Unies,
                 Recueil des sentences arbitrales (RSA), vol. XII, p. 198 ; les italiques sont de
                 moi). Deuxièmement, la Croatie soutient que les engagements internatio-
                 naux pris par la Serbie dans la déclaration et la note de 1992 indiquent
                 qu’elle a succédé non seulement aux obligations conventionnelles de la
                 RFSY, mais également à la responsabilité revenant à cette dernière à raison
                 de ses manquements à ces obligations. Les deux arguments de la Croatie
                 supposent, du point de vue politique, que la Serbie était un Etat successeur.
                    14. S’agissant du premier argument, la Cour a établi dans la présente
                 affaire les faits suivants : la RFY est non pas le continuateur, mais l’un

                                                                                              385




7 CIJ1077.indb 767                                                                                   18/04/16 08:54

                            application de convention génocide (décl. xue)               385

                 des Etats successeurs de la RFSY. Elle a succédé à celle‑ci en tant que
                 partie à la convention sur le génocide le jour de sa proclamation et n’est
                 donc liée par la Convention que depuis le 27 avril 1992. Le règlement des
                 questions de succession qui se posaient entre les nouveaux Etats indépen-
                 dants successeurs de la RFSY est régi par l’accord sur les questions de
                 succession du 29 juin 2001 (fait à Vienne, entré en vigueur le 2 juin 2004 ;
                 Recueil des traités des Nations Unies (RTNU), vol. 2262, no 40296,
                 p. 251‑337). Selon cet accord, les Etats successeurs manifestent leur assen-
                 timent au règlement de ces questions soit en acceptant des décisions judi-
                 ciaires, soit par voie d’accord, nonobstant la continuité de fait qui aurait
                 prétendument existé entre la RFY et la RFSY. C’est sur cette toile de
                 fond factuelle, fondée sur l’intention politique déjà évoquée, que la Cour
                 était appelée à interpréter l’article IX de la convention sur le génocide
                 pour dire si, sur la base du droit international, elle avait compétence pour
                 connaître d’actes antérieurs au 27 avril 1992.
                    15. Quant à son second argument, concernant les engagements inter-
                 nationaux pris par la Serbie en 1992, la Croatie semble oublier qu’elle a
                 refusé de reconnaître la RFY comme continuateur de la RFSY. De plus,
                 lorsque la Serbie, se résolvant finalement à accepter la position qui était
                 celle de la communauté internationale aussi bien que des autres Etats suc-
                 cesseurs, à savoir qu’elle n’était que successeur de la RFSY, a déposé
                 auprès du Secrétaire général de l’Organisation des Nations Unies, le
                 6 mars 2001, son instrument d’adhésion à la convention sur le génocide —
                 assorti d’une réserve à l’application de l’article IX —, la Croatie s’y est
                 opposée au motif que la RFY « [était] déjà liée par la Convention depuis
                 qu’elle [était] devenue l’un des cinq Etats successeurs égaux » de l’ex‑RFSY
                 (arrêt de 2008, p. 445, par. 94). Ce fait montre que l’intention politique
                 associée à la déclaration et à la note de la Serbie a une incidence directe
                 sur les relations conventionnelles entre les Parties, particulièrement en ce
                 qui concerne la convention sur le génocide ; selon cette intention poli-
                 tique, la déclaration et la note de la Serbie signifient que ses relations
                 conventionnelles avec la Croatie ont commencé le 27 avril 1992.


                                  III. L’interprétation de l’article IX
                                    de la convention sur le génocide

                    16. Dans son présent arrêt, la Cour conclut que, « [e]n l’espèce, la com-
                 pétence de la Cour repose exclusivement sur l’article IX de la convention
                 sur le génocide et est en conséquence limitée aux obligations imposées par
                 la Convention elle‑même ». A cet égard, le sens des mots « y compris ceux
                 relatifs à la responsabilité d’un Etat en matière de génocide » figurant à
                 l’article IX a été apparemment décisif pour la Cour au moment de déter-
                 miner si elle était compétente pour connaître des faits allégués, par la
                 Croatie à l’appui de son argument subsidiaire.
                    17. La Cour commence dans son arrêt par rejeter l’affirmation de la
                 Serbie selon laquelle la demande de la Croatie relative à la succession de

                                                                                         386




7 CIJ1077.indb 769                                                                              18/04/16 08:54

                             application de convention génocide (décl. xue)                   386

                 l’Etat est une nouvelle demande. Elle décide que, l’objet principal du dif-
                 férend étant la responsabilité de la Serbie et la qualité de la Croatie pour
                 invoquer cette responsabilité, ce différend relève pleinement de l’article IX
                 (arrêt, par. 90). Dans son raisonnement, la Cour souligne que « [l]a ques-
                 tion de savoir si la Serbie était responsable de violations de la convention
                 sur le génocide … doit être distinguée de la manière dont cette responsa-
                 bilité est censée avoir été engagée ». Pour elle, invoquer la responsabilité
                 par attribution directe ou invoquer la responsabilité sur la base de la suc-
                 cession n’est qu’une différence de « manière ». Ce que la Cour omet cepen-
                 dant de mentionner, c’est que chacune de ces « manières » soulève une
                 question de droit qu’elle doit d’abord trancher pour fonder sa compé-
                 tence. En d’autres termes, la Cour doit déterminer en premier lieu si la
                 succession de l’Etat à la responsabilité relève de l’article IX et, dans l’af-
                 firmative, si, en la présente espèce, la Serbie doit ou non être considérée
                 comme ayant succédé à la responsabilité de la RFSY. Ce n’est qu’après
                 avoir statué sur ces questions que la Cour peut se déclarer compétente
                 pour connaître du fond de l’affaire, et non l’inverse.
                    18. Au lieu d’examiner les travaux préparatoires et le texte de la Conven-
                 tion comme elle l’avait fait auparavant, la Cour se contente de fournir une
                 interprétation assez générale de l’expression « responsabilité de l’Etat » au
                 sens de l’article IX. Or, une lecture rapide de l’histoire de la rédaction de la
                 Convention montre que les Etats contractants n’avaient pas l’intention de
                 donner à cette expression une signification aussi large. Par exemple, le
                 représentant des Etats‑Unis a déclaré que, si l’on entendait par le mot « res-
                 ponsabilité » employé à l’article IX « une violation de traité, la délégation
                 des Etats‑Unis soulign[ait] que le mot en question n’ajout[ait] rien au sens
                 même de l’article » (« Suite de l’examen du projet de convention sur le géno-
                 cide » [E/794] : Rapport du Conseil économique et social [A/633], Nations
                 Unies, Assemblée générale, troisième session, première partie, Questions
                 juridiques, Sixième Commission, comptes r­endus analytiques de séances,
                 Nations Unies, Assemblée générale, Sixième Commission, troisième ses-
                 sion, Cent trente et unième séance, 1er décembre 1948, doc A/C.6/SR.131,
                 p. 690). Selon les archives, rien n’indique que cette interprétation n’ait pas
                 été acceptée ou que les autres Etats contractants s’y soient opposés.
                    19. En outre, il est difficile d’établir, que ce soit à partir de l’histoire de
                 la rédaction ou des dispositions de fond de la Convention, que l’expres-
                 sion « responsabilité de l’Etat » figurant à l’article IX englobe la succes-
                 sion de l’Etat à la responsabilité. Comme le dit l’arrêt, rien dans le texte
                 de la convention sur le génocide ni dans ses travaux préparatoires ne per-
                 met de penser que la Convention peut s’appliquer rétroactivement ; elle
                 était censée valoir pour l’avenir et non pour les actes commis au cours de
                 la seconde guerre mondiale ou à d’autres époques révolues (arrêt, par. 97).
                 Les parties contractantes ayant clairement exclu de donner un effet
                 rétroactif à la Convention et s’étant montrées sceptiques quant à la res-
                 ponsabilité de l’Etat à raison de violations de cet instrument, il serait
                 d’autant plus improbable qu’elles fussent convenues de faire entrer la suc-
                 cession à la responsabilité dans les prévisions de l’article IX.

                                                                                               387




7 CIJ1077.indb 771                                                                                    18/04/16 08:54

                             application de convention génocide (décl. xue)                  387

                    20. Aux termes de l’article IX de la Convention, la Cour est appelée à
                 trancher non pas tout différend concernant l’interprétation, l’application
                 ou l’exécution de la Convention, mais seulement les différends directement
                 liés aux droits et aux obligations des parties. Elle doit toujours déterminer
                 d’abord à laquelle des parties incombent les obligations prétendument vio-
                 lées et à laquelle revient le droit d’invoquer la responsabilité internationale
                 pour cette violation. Telle est, dans le processus de règlement judiciaire, la
                 condition nécessaire de la qualité pour agir (locus standi), que les obliga-
                 tions en cause soient synallagmatiques ou erga omnes. De même, la Cour
                 est appelée à régler non pas tout différend concernant la responsabilité de
                 l’Etat, mais seulement ceux qui peuvent engager la responsabilité des par-
                 ties. Les conditions de la mise en cause de la responsabilité de l’Etat sont
                 régies par le droit international général. Tant que ces conditions ne sont
                 pas remplies, la responsabilité de l’Etat ne peut être invoquée.
                    21. Ainsi qu’il a déjà été dit, l’une des conditions qui doivent être remplies
                 pour invoquer la responsabilité de l’Etat est l’existence d’obligations interna-
                 tionales valides entre les parties à l’époque des faits allégués. Ce principe est
                 réaffirmé dans un arrêt récent de la Cour, où celle‑ci déclare que sa compé-
                 tence ratione temporis se limite aux actes postérieurs à l­’entrée en vigueur du
                 traité pertinent entre les parties (Questions concernant l’obligation de pour‑
                 suivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II),
                 p. 457‑458, par. 100‑105). Il découle de cette affirmation que, dans la pré-
                 sente affaire, la compétence de la Cour fondée sur l’article IX ne doit pas
                 s’étendre à des actes survenus avant que la Convention ne devienne appli-
                 cable entre la Croatie et la Serbie en tant qu’Etats parties, point confirmé
                 par la Cour dans son examen du moyen principal de la Croatie.
                    22. Dès lors que la Cour cherche à déterminer si les prétendus actes de
                 génocide invoqués par la Croatie à l’encontre de la Serbie étaient attri-
                 buables à la RFSY et engageaient donc sa responsabilité, son examen
                 — quelle que soit sa conclusion finale — repose nécessairement sur le pos-
                 tulat qu’il y a succession à la responsabilité et que la Serbie peut avoir
                 succédé à la responsabilité de la RFSY à raison des manquements de cette
                 dernière aux obligations qui lui incombaient au titre de la Convention. De
                 fait, la Convention est donc appliquée rétroactivement à la Serbie.
                    23. Bien que les règles relatives à la responsabilité de l’Etat se soient
                 considérablement développées depuis l’adoption de la convention sur le
                 génocide, le droit international général ne livre que peu d’éléments concer-
                 nant la succession d’Etats en matière de responsabilité. Comme l’a fait
                 observer James Crawford,
                      « [l]a succession de l’Etat est un domaine où règnent l’incertitude et
                      la controverse. La pratique est souvent équivoque et peut s’expliquer
                      par des accords spéciaux ou des règles étrangères à la notion juri-
                      dique de succession. De fait, il est possible d’affirmer que peu de
                      règles nettes se sont fait jour jusqu’à présent. » (James Crawford,
                      Brownlie’s Principles of Public International Law, 8e éd., Oxford
                      ­University Press, 2013, p. 424.)

                                                                                              388




7 CIJ1077.indb 773                                                                                   18/04/16 08:54

                             application de convention génocide (décl. xue)                   388

                  A ce jour, la question de la succession de l’Etat à la responsabilité n’a
                  encore jamais été envisagée dans aucune des règles codifiées du droit inter-
                 national général relatives à la succession en matière de traités ou à la res-
                 ponsabilité de l’Etat (voir ACDI, 1963, vol. II, note de travail présentée par
                  M. Lachs, p. 308 ; ibid., 2001, vol. I, commentaires de M. Tomka, président
                 du comité de rédaction, p. 106, par. 101, commentaires de M. Pellet, p. 127,
                 par. 52 ; article 39 de la convention de Vienne sur la succession d’Etats en
                 matière de traités du 23 août 1978, entrée en vigueur le 6 novembre 1996 ;
                 RTNU, vol. 1946, no 33356, p. 3-29). Les règles relatives à la responsabilité
                  de l’Etat en cas de succession restent à élaborer.
                     24. Enfin, répondant à l’argument de la Serbie fondé sur les arrêts rendus
                  dans les affaires de l’Or monétaire et du Timor oriental, la Cour rejette l’ap-
                  plicabilité à la présente instance du principe énoncé dans l’arrêt en l’affaire
                  de l’Or monétaire voulant que la Cour ne puisse régler un différend entre
                 Etats sans que ceux‑ci aient d’abord consenti à sa compétence (Or monétaire
                 pris à Rome en 1943 (Italie c. France, Royaume‑Uni et Etats‑Unis d’Amé‑
                  rique), question préliminaire, arrêt, C.I.J. Recueil 1954, p. 32 ; Timor oriental
                 (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 101, par. 26). La Cour
                 déclare que l’argumentation sous‑jacente au principe de l’Or monétaire ne
                 s’applique pas à un Etat qui a cessé d’exister, n’est plus titulaire d’aucun
                 droit et ne peut donc donner ou refuser son consentement à sa compétence.
                     25. Compte tenu du contexte général de la présente affaire, ce raison­
                 nement semble un moyen commode de régler la question. Or, quand un
                 Etat cesse d’exister, cela ne signifie pas nécessairement que tous ses
                 droits et obligations s’éteignent. En l’espèce, la RFY a effectivement
                 ­succédé à la RFSY en matière de traités, comme la Cour l’a dit dans son
                  arrêt de 2008 :
                      « la RFY serait liée, en tant que partie, par les obligations découlant
                      de toutes les conventions multilatérales auxquelles la RFSY était
                      partie au moment de sa dissolution, à moins, bien sûr, que celle‑ci
                      n’eût formulé de manière régulière des réserves limitant ses obliga‑
                      tions » (arrêt de 2008, p. 454‑455, par. 117 ; les italiques sont de moi).
                 En conséquence, la question qui se posait en la présente instance était de
                 savoir non pas si la RFSY était capable ou non de donner son consentement
                 à la compétence de la Cour, mais si l’article IX de la Convention fournissait
                 à la Cour une base juridique pour exercer sa compétence à l’égard de diffé-
                 rends concernant la succession d’Etats à la responsabilité. Dans la négative,
                 il n’y a pas de consentement de la part de la RFSY, de la RFY ni, en fait,
                 d’aucun Etat partie à la compétence de la Cour, aussi bien ratione materiae
                 que ratione temporis, à l’égard de tels différends. Dans ce domaine, c’est le
                 principe du consentement prévu par le Statut de la Cour qui entre en jeu.
                    26. Pour conclure, je dirai que, en dépit de la mise en garde énoncée
                 dans l’arrêt, la démarche suivie par la Cour pour trancher le présent dif-
                 férend pourrait, à mon avis, avoir à l’avenir de sérieuses conséquences en
                 ce qui concerne l’interprétation des traités, alors même que telle n’était
                 pas l’intention de la Cour.

                                                                                               389




7 CIJ1077.indb 775                                                                                    18/04/16 08:54

                            application de convention génocide (décl. xue)                389

                                 IV. L’« interruption » de la protection

                    27. Avant de conclure sur la question de la compétence, je tiens à ajou-
                 ter une observation sur l’argument de la Croatie concernant l’« interrup-
                 tion » de la protection. Selon la Croatie, toute décision limitant la
                 compétence aux événements postérieurs au 27 avril 1992 risquait de créer
                 une « interruption » de la protection conférée par la Convention. Du point
                 de vue de la protection des droits de l’homme, cet argument est à l’évi-
                 dence solide et séduisant. Toutefois, lorsque la Croatie demande à la
                 Cour une protection juridique sur la base de l’article IX de la Convention
                 et invoque la responsabilité de la Serbie en vertu de celle‑ci, la compé-
                 tence de la Cour doit être « limitée aux obligations imposées par la
                 Convention elle‑même » et contractées par la Serbie. Pareille « interrup-
                 tion », si elle existe, pourrait se produire non seulement dans le cas d’une
                 succession d’Etats, mais également pour tout Etat avant qu’il ne devienne
                 partie à la Convention. Telle est la limite imposée par tout régime conven-
                 tionnel.
                    28. Cela dit, il faut également souligner que la compétence de la Cour
                 n’est que l’un des moyens d’exécution de la Convention. En outre, lors-
                 qu’un Etat se soustrait à l’article IX en ratifiant la Convention ou en y
                 adhérant, il ne suit pas que la population de cet Etat partie est privée de
                 la protection de la Convention. Celle‑ci impose d’abord et avant tout aux
                 Etats parties l’obligation de légiférer pour prévenir et réprimer le géno-
                 cide et les autres actes énumérés à l’article III de la Convention sur le plan
                 national. Ce sont, en fin de compte, les mesures internes qui jouent le rôle
                 principal dans la prévention du génocide et la punition des auteurs de ce
                 crime.
                    29. Sur le plan international, dans la situation liée à la présente affaire,
                 un tribunal pénal ad hoc, le Tribunal pénal international pour l’ex‑­
                 Yougoslavie (TPIY) a été créé pour que soient traduits en justice les res-
                 ponsables des crimes commis au cours de la dissolution de la RFSY, alors
                 que celle‑ci avait cessé d’exister. Bien que la responsabilité pénale indivi-
                 duelle et la responsabilité de l’Etat soient deux notions bien distinctes, la
                 protection et la justice accordées en faisant jouer l’une et l’autre sont
                 d’égale importance. La question de savoir si la Serbie devait être tenue
                 responsable de la violation alléguée par la RFSY de ses obligations inter-
                 nationales au titre de la Convention ne pouvait, quant à elle, être tran-
                 chée que conformément au droit international.

                                                                     (Signé) Xue Hanqin.




                                                                                          390




7 CIJ1077.indb 777                                                                                 18/04/16 08:54

